    Case 19-10027-SMT   Doc 31    Filed 02/14/20 Entered 02/14/20 09:16:54   Desc Main
                                 Document Page 1 of 15
The document below is hereby signed.

Signed: February 13, 2020




                                   ___________________________
                                   S. Martin Teel, Jr.
                                   United States Bankruptcy Judge

                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLUMBIA

     In re                                )
                                          )
     ZENOBIA DENELLE WILSON,              )      Case No. 19-00504
                                          )      (Chapter 7)
                        Debtor.           )
                                          )
                                          )
     ZENOBIA DENELLE WILSON,              )
                                          )
                        Plaintiff,        )
                                          )
               v.                         )      Adversary Proceeding No.
                                          )      19-10027
     WELLS FARGO BANK, N.A.,              )
                                          )      Not for publication in
                        Defendant.        )      West’s Bankruptcy Reporter.

                    MEMORANDUM DECISION RE MOTION TO DISMISS

          The debtor, Zenobia Denelle Wilson, has filed an

     Amended Complaint (Dkt. No. 2) against the defendant, Wells Fargo

     Bank, N.A., seeking to avoid alleged transfers to Wells Fargo as

     preferences under 11 U.S.C. § 547, to recover the alleged

     preferential transfers under 11 U.S.C. § 550, and upon entry of

     such a judgment, to disallow any claim of Wells Fargo under 11

     U.S.C. § 502(d) unless Wells Fargo disgorges the allegedly

     preferential transfers.       The Amended Complaint also appears to
Case 19-10027-SMT   Doc 31    Filed 02/14/20 Entered 02/14/20 09:16:54   Desc Main
                             Document Page 2 of 15


seek to revisit issues pertinent to Wells Fargo’s foreclosure

sale action against her in the Superior Court of the District of

Columbia, Case No. 2017 CA 006164 R(RP), regarding her real

property at 2651 Myrtle Avenue, N.E., Washington, D.C. (the

“Property”).    The defendant, Wells Fargo, has filed a Motion to

Dismiss Adversary Proceeding (Dkt. No. 5).             For the reasons that

follow, the motion must be granted and the Amended Complaint must

be dismissed.

                                        I

                               LACK OF STANDING

      Wilson commenced this adversary proceeding on September 3,

2019, as a debtor in a case that she filed under chapter 13 of

the Bankruptcy Code (11 U.S.C.) on July 25, 2019.              She converted

that case to one under chapter 7 of the Bankruptcy Code on

October 18, 2019.

      The Amended Complaint points to the powers of a trustee

under 11 U.S.C. § 547 to avoid a preferential transfer and under

11 U.S.C. § 550 to recover such a transfer.             However, with an

exception in 11 U.S.C. § 522(h), a debtor in a case under chapter

7 or 13 holds no authority to invoke § 547.             See In re Johnson,

No. 19-ap-10015, 2019 WL 4877577 (Bankr. D.D.C. Sept. 20, 2019),

at *4 (citing Dawson v. Thomas (In re Dawson), 411 B.R. 1, 24-25

(Bankr. D.D.C. 2008)); Hansen v. Green Tree Servicing, LLC (In re

Hansen), 332 B.R. 8, 13 (B.A.P. 10th Cir. 2005).


                                        2
Case 19-10027-SMT   Doc 31    Filed 02/14/20 Entered 02/14/20 09:16:54   Desc Main
                             Document Page 3 of 15


      Wilson has not pled facts establishing that the exception in

§ 522(h) applies.     Wilson has not identified how her § 547

preference claim entails a transfer of property that she could

have exempted under 11 U.S.C. § 522 had the transfer not been

made.     Section 522(h)(1) requires that such a transfer be

avoidable by the trustee.         As I discuss in Part II, Wilson

alleges no transfer eligible to be avoided by the trustee.

Therefore, Wilson has not pled facts showing that she had a basis

in the chapter 13 case to invoke the power of a trustee under

§ 547.     The same holds true in the chapter 7 case.1           See In re

Yelverton, No. 09-ap-10048, 2012 WL 1229752, at *1, *4 (Bankr.

D.D.C. Apr. 12, 2012) (first quoting In re Chase, 37 B.R. 345,

347 (Bankr. D. Vt. 1983), and then quoting and extending In re

Dawson, 411 B.R. at 24).

      In addition, to the extent that Wilson seeks to challenge

rulings in Wells Fargo’s foreclosure action in the Superior Court

of the District of Columbia, the chapter 7 trustee is the



      1
        The chapter 7 trustee is the representative of the estate
in a chapter 7 case, and is empowered to avoid any preferential
transfer in order to recover the transfer for the benefit of the
estate. Avoidance powers in chapter 5 support the trustee in
maximizing and equitably distributing assets among creditors
under the Bankruptcy Code; they are not among the Code provisions
typically intended to support debtors. See In re Yelverton, No.
09-ap-10048, 2012 WL 1229752, at *1 (Bankr. D.D.C. Apr. 12, 2012)
(citing Hansen, 332 B.R. at 13). The trustee’s time under 11
U.S.C. § 546(a) to pursue avoidance of any preference and to make
a recovery for the benefit of the estate has not expired. The
trustee has not yet seen fit to pursue any preference claim.

                                        3
Case 19-10027-SMT   Doc 31    Filed 02/14/20 Entered 02/14/20 09:16:54   Desc Main
                             Document Page 4 of 15


representative of the bankruptcy estate and is the entity with

standing to protect the estate’s interests in that foreclosure

action.   See Evans v. First Mount Vernon, ILA, 786 F. Supp. 2d

347, 353-54 (D.D.C. 2011); In re Bailey, 306 B.R. 391, 392-93

(Bankr. D.D.C. 2004).        While Wilson held such standing during the

pendency of her bankruptcy case under chapter 13 of the

Bankruptcy Code, see Evans, 786 F. Supp. 2d at 353-54, she lost

standing to maintain the interests of the estate, such as with

respect to the validity of the foreclosure action, when the case

was converted from one under chapter 13 of the Bankruptcy Code to

one under chapter 7.         See Bailey, 306 B.R. at 392-93.        The

chapter 7 trustee has intervened in the foreclosure action to

assert the estate’s interest in surplus proceeds resulting from

the foreclosure sale,2 and is the proper representative of the

estate to assert that claim.

                                       II

          FAILURE TO PLEAD FACTS ESTABLISHING A PREFERENCE

      Even if Wilson could establish standing to seek to avoid a

preference, Wilson has failed to plead facts establishing a

preference.   To state a claim upon which relief may be granted, a

complaint must allege non-conclusory facts, not just “a formulaic


      2
        The court does not address whether Wilson would have
standing to exempt any recovered surplus under 11 U.S.C.
§ 522(g). See, e.g., 4 Collier on Bankruptcy ¶ 522.09[1], at
522-62 (Rel. 150-6/2019) (Richard Levin & Henry J. Summer eds.,
16th ed. 2019).

                                        4
Case 19-10027-SMT    Doc 31    Filed 02/14/20 Entered 02/14/20 09:16:54   Desc Main
                              Document Page 5 of 15


recitation of the elements of a cause of action,” showing that a

claim exists.       Bell Atlantic v. Twombly, 550 U.S. 544, 555

(2007); see also Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

            Although a pro se complaint “must be held to less
      stringent standards than formal pleadings drafted by
      lawyers,” Erickson, 551 U.S. at 94, 127 S. Ct. 2197
      (internal quotation marks and citation omitted), it still
      “must plead ‘factual matter’ that permits the court to
      infer ‘more than the mere possibility of [defendant's]
      misconduct,’ ” Atherton v. District of Columbia Office of
      the Mayor, 567 F.3d 672, 681-82 (D.C. Cir. 2009) (quoting
      Iqbal, 556 U.S. at 678-79, 129 S. Ct. 1937); see, e.g.,
      Budik v. Dartmouth-Hitchcock Med. Ctr., 937 F. Supp. 2d
      5, 11 (D.D.C. 2013) (“However, even though a pro se
      complaint must be construed liberally, the complaint must
      still ‘present a claim on which the Court can grant
      relief.’ ”), aff'd, No. 13-5121, 2013 WL 6222951 (D.C.
      Cir. Nov. 19, 2013).

Owens v. Bank of America, 2018 WL 4387572, at *4 (D.D.C. Sept. 14,

2018).

      Whether an avoidable preference exists is controlled by 11

U.S.C. § 547(b), which provides that:

     Except as provided in subsection (c), the trustee may
     avoid any transfer of an interest of the debtor in
     property—
               (1) to or for the benefit of the creditor;
               (2) for or on account of an antecedent debt owed by
the debtor before such transfer was made;
               (3) made while the debtor was insolvent;
               (4) made—

                         (A) on or within 90 days before the date
                    of the filing of the petition; or

                         (B) between 90 days and one year before
                    the date of the filing of the petition, if
                    such creditor at the time of such transfer was
                    an insider; and

                    (5) that enables the creditor to receive more

                                         5
Case 19-10027-SMT    Doc 31    Filed 02/14/20 Entered 02/14/20 09:16:54   Desc Main
                              Document Page 6 of 15


           than such creditor would receive if—

                         (A) the case were a case under chapter 7
                    of this title;

                         (B) the transfer had not been made; and

                         (C) such creditor received payment of
                    such debt to the extent provided by the
                    provisions of this title.

      To state a claim upon which relief can be granted regarding

a payment constituting an alleged preference, Wilson was required

to identify a transfer of an interest she had in property that

was made to or for the benefit of a creditor; that was made while

she was insolvent and for or on account of an identified

antecedent debt; that occurred, in the case of a non-insider

creditor, within 90 days of the petition date;3 and that enabled

the creditor to receive more than it would receive in a chapter 7

case had the transfer not occurred.            See OHC Liquidation Trust v.

Credit Suisse First Boston (In re Oakwood Homes Corp.), 340 B.R.

510, 521-22 (Bankr. D. Del. 2006).

      For the most part, Wilson’s Amended Complaint consists of a

variety of vague and ambiguous allegations, most of them

asserting nonsensical theories.           The allegations are almost

entirely unrelated to Plaintiff’s preference claim.                Wilson’s

sole factual allegation that relates to her preference claim is

in paragraph 9 of the Amended Complaint, where she states that


      3
        Wilson has not alleged that Wells Fargo was an insider or
alleged facts showing that Wells Fargo was an insider.

                                         6
Case 19-10027-SMT   Doc 31    Filed 02/14/20 Entered 02/14/20 09:16:54   Desc Main
                             Document Page 7 of 15


she “. . . made one or more payments to the Defendant in the

amount of $[349,536.50] pro rata accounting in the manner and

amounts set forth in Exhibit 3 attached hereto.”              Exhibit 3

(which is found on page 278 of Dkt. No. 2) contains no

information other than a statement that “[t]he amount of payments

made to date based on pro rata accounting is $349,536.50.”

Wilson has thus failed to state a claim upon which relief can be

granted regarding an alleged preference.

      To elaborate, Wilson has not pled any facts establishing

that Wells Fargo was an insider and, accordingly, no preference

would exist as to any transfer that occurred more than 90 days

before Wilson filed the voluntary petition commencing the

bankruptcy case.     Wilson has not identified any transfer

occurring within 90 days preceding the date of the filing of the

petition commencing the underlying bankruptcy case on July 25,

2019.   Indeed, Wilson has not identified any transfer that

occurred, but it can be inferred that any transfer she has in

mind involves the foreclosure sale of the Property.

      The current Amended Complaint attaches a docket sheet from

the foreclosure action brought by Wells Fargo in the Superior




                                        7
Case 19-10027-SMT   Doc 31    Filed 02/14/20 Entered 02/14/20 09:16:54   Desc Main
                             Document Page 8 of 15


Court of the District of Columbia.4           A filing in that action made

on April 4, 2019, reveals that: a foreclosure sale auction of the

Property was held on October 17, 2018, nine months before Wilson

filed her bankruptcy petition; Daria Karimian was the successful

bidder; and a contract of sale was executed on that date.                 The

Superior Court ratified the sale to Daria Karimian on May 16,

2019.     The Superior Court filings reveal that Karimian eventually

performed on the sale contract by paying the purchase price after

Wilson commenced her bankruptcy case.5

      Karimian’s completion of the contract of purchase was not

barred by the intervention of Wilson’s bankruptcy case.                  Wilson

no longer had an equitable interest in the Property once the

foreclosure sale was held.         Under the doctrine of equitable

conversion, Karimian obtained equitable title to the Property

pursuant to the enforceable contract of purchase arising from the

foreclosure sale of October 17, 2018 (unless the sale were not


      4
        In considering Wells Fargo’s Motion to Dismiss Adversary
Proceeding under Fed. R. Civ. P. 12(b)(6), made applicable by
Fed. R. Bankr. P. 7012, the court may take judicial notice of
filings in related proceedings in the Superior Court of the
District of Columbia. See Maddox v. Wells Fargo Bank, N.A., 374
F. Supp. 3d 146, 147-48 n.1 (D.D.C. 2019)(citing Covad Commc’ns
Co. v. Bell Atl. Corp., 1407 F.3d 1220, 1222 (D.C. Cir. 2005);
Atchison v. U.S. District Courts, 190 F. Supp. 3d 78, 84, 93
(D.D.C. 2016).
      5
        On September 6, 2019, Daria Karimian, who purchased the
Property at the foreclosure sale, filed a motion for relief from
the automatic stay of 11 U.S.C. § 362(a) to proceed with a
pending Superior Court action for possession of the Property.
(Main Case Dkt. No. 51.)

                                        8
Case 19-10027-SMT   Doc 31    Filed 02/14/20 Entered 02/14/20 09:16:54   Desc Main
                             Document Page 9 of 15


ratified by the Superior Court).            See Ward v. Wells Fargo Bank,

N.A., 89 A.3d 115, 122 (D.C. 2014).           The Superior Court ratified

the foreclosure sale on May 16, 2019.            Consequently, when Wilson

filed her bankruptcy petition, her interest in the Property was

limited to bare legal title,6 an interest subject to divestment

by the completion of the foreclosure sale contract and the

purchaser’s recording a deed reflecting the completed purchase.

See Foskey v. Plus Properties, LLC, 437 B.R. 1, 10-11 (D.D.C.

2010).    On the petition date, Wilson’s bare legal title remained

subject to divestment, and the postpetition completion of the

contract of sale was not an act against property of the estate.

Id. at 11-12 (postpetition transfer to tax sale purchaser upon

paying purchase price was not a transfer of estate property

because it did not change the character of the debtor’s bare

legal title, namely a right that was subject to divestment upon

payment of the purchase price).7

      The chapter 7 trustee has filed a civil action in the

Superior Court to recover the surplus proceeds of the sale, and


      6
        This decision need not address whether Wilson retains an
interest in any surplus from the foreclosure sale, as such an
interest would not have been transferred.
      7
        Wilson has not alleged that the transfer of equitable
title pursuant to the execution of the foreclosure sale contract
on October 17, 2018, nine months before the filing of the
bankruptcy petition, was a transfer avoidable as a preference.
Under 11 U.S.C. § 547(b)(4), only a transfer to an insider is
avoidable as a preference if it occurred between 90 days and one
year prior to the filing of the petition.

                                        9
Case 19-10027-SMT   Doc 31    Filed 02/14/20 Entered 02/14/20 09:16:54   Desc Main
                             Document Page 10 of 15


upon recovery of those surplus proceeds will file in the

bankruptcy case a proposed distribution of the surplus proceeds.

The trustee has not contended that the transfer of legal title to

Karimian was improper or that Wells Fargo was not entitled to

receive payment of the purchase price and to apply those proceeds

to satisfy its lien on the Property, subject to the Superior

Court’s approving Wells Fargo’s accounting of the proceeds of the

sale.8    On January 7, 2020, Wells Fargo filed a Motion to Ratify

Accounting in the Superior Court.

      It makes sense that the Superior Court should proceed to

conclude that final step of the foreclosure sale action.                 But

notwithstanding the application of Foskey to find that Karimian’s

postpetition settlement on the Property was not an act against

the property of the estate, the Superior Court’s ratification of

accounting to permit the distribution of sale proceeds might be

interpreted to constitute continuation of a prepetition judicial

action against Wilson or of one to recover a claim against

Wilson—thus an act subject to the automatic stay under 11 U.S.C.

§ 362(a)(1).    Similarly, the ratification of accounting could

arguably be interpreted to constitute an act to obtain property

from the estate or to enforce a lien against property of the



      8
        Super. Ct. R. Civ. P. 308 provides for that court to
oversee the foreclosure process, to include its ratification of
foreclosure sales as well as its ratification of the accounting
for distributions of sale proceeds.

                                        10
Case 19-10027-SMT   Doc 31    Filed 02/14/20 Entered 02/14/20 09:16:54   Desc Main
                             Document Page 11 of 15


estate—thus an act subject to the automatic stay under 11 U.S.C.

§ 362(a)(3) and (4) to the extent that the sale proceeds, albeit

encumbered, are considered property of the estate.               I am issuing

an order in the main bankruptcy case to show cause why the court

ought not annul and lift the stay to permit the foreclosure

action in the Superior Court to proceed to conclusion.

       Karimian’s payment of the purchase price to Wells Fargo

under the foreclosure sale contract occurred postpetition.                 It

did not occur within the 90 days before the filing of the

bankruptcy case.     Thus, even if this payment could be considered

a transfer of an interest of Wilson in the Property, it could not

be avoided as a preference by reason of the wholly prepetition

scope of preferences in 11 U.S.C. § 547(b)(4).

      Even if the foreclosure sale and Karimian’s payment of the

purchase price had occurred within the 90-day preference period,

or a transfer could be deemed to have occurred when the Superior

Court ratified the foreclosure sale, Wilson has failed to allege

facts showing that 11 U.S.C. § 547(b)(5) would apply.               That is,

Wilson has not alleged facts showing that the sale, ratification,

or payment put Wells Fargo in a preferred position to other

creditors by enabling Wells Fargo to receive more than it would

in the chapter 7 case had the sale not been held and consummated.

      Wells Fargo’s accounting in the Superior Court reveals that

the sale proceeds sufficed to satisfy Wells Fargo’s claim and to



                                        11
Case 19-10027-SMT   Doc 31    Filed 02/14/20 Entered 02/14/20 09:16:54   Desc Main
                             Document Page 12 of 15


leave surplus funds.         Wells Fargo’s complaint in the Superior

Court includes a copy of its deed of trust with a filing stamp of

the Washington, D.C. Recorder of Deeds showing that the deed of

trust was filed with the Recorder of Deeds on March 28, 2007.                 If

the lien had not been perfected by recording, and the payment had

occurred within 90 days before the petition date, the transfer

might be avoidable as a preference as in Boberschmidt v. Society

Nat'l Bank (In re Jones), 226 F.3d 917, 921 (7th Cir. 2000).9

However, a transfer pursuant to a foreclosure sale in enforcement

of a perfected lien is not avoidable as a preference as the lien

would still be enforceable in the chapter 7 case if that earlier

transfer had not occurred.         See In re C–L Cartage Co., Inc., 899

F.2d 1490, 1493 (6th Cir. 1990).             Thus, if the sale of October

17, 2018, had not been held, Wells Fargo would recover no more

from a postpetition sale of the Property by the chapter 7 trustee

than it will recover after the Superior Court ratifies the

accounting for the foreclosure sale of October 17, 2018.

                                       III

            THE 11 U.S.C. §§ 502(d) and 550 CLAIMS FAIL

      Because Wilson has not pled facts establishing the existence


      9
        However, Wilson has not pled facts showing that even if
Wells Fargo’s lien were not perfected, the sale has enabled Wells
Fargo to receive more than it would be entitled to receive under
the Bankruptcy Code in the chapter 7 case had the sale not
occurred. Moreover, Wilson has not alleged facts establishing
that she was insolvent at the time of transfer, as § 547(b)(3)
requires for a preference to exist.

                                        12
Case 19-10027-SMT   Doc 31    Filed 02/14/20 Entered 02/14/20 09:16:54   Desc Main
                             Document Page 13 of 15


of an avoidable preference, the Amended Complaint fails as well

to state a basis for relief under §§ 502(d) and 550.               Claims

under both of these provisions depend on there being a claim for

an avoidable preference under 11 U.S.C. § 547(b), or a claim for

recovery or for an avoidable transfer under other provisions of

the Bankruptcy Code.         Wilson has alleged no such claims.

                                        IV

               ATTACKS ON THE SUPERIOR COURT’S RULINGS

      Wilson appears to challenge the validity of the judgment

authorizing the foreclosure sale, but does not seek any relief in

that regard.    There is no reason to adjudicate the validity of

the foreclosure sale in order to dispose of Wilson’s preference

claim.    If the Superior Court’s orders were set aside as invalid

and the sale were set aside, no transfer would have occurred.

Without any transfer, there could not be a preference.

      As previously noted, Wilson lacks standing to pursue any

claim of the bankruptcy estate regarding the invalidity of those

orders.   Even if Wilson could claim that she has an interest in

the Property that is adversely affected by those orders, separate

from the estate’s interest, and thus have standing to protect

that interest, the Superior Court’s judgment permitting the

foreclosure sale to proceed is binding on this court.               That this

judgment is binding is made even clearer by the Superior Court’s

later ratification of the sale.          Likewise, there is no basis



                                        13
Case 19-10027-SMT   Doc 31    Filed 02/14/20 Entered 02/14/20 09:16:54   Desc Main
                             Document Page 14 of 15


under which this court ought to intrude into the review of the

validity of the accounting of sale proceeds, the ratification of

which is currently pending before the Superior Court.

      Moreover, because the bankruptcy case is now one under

chapter 7 of the Bankruptcy Code, this court would have no

subject matter jurisdiction under 28 U.S.C. § 1334(b) to hear any

monetary claim belonging to Wilson, as opposed to the estate,

arising from any invalidity of the foreclosure sale.               See Ostroff

v. Am. Home Mortg. (In re Ostroff), 433 B.R. 442 (Bankr. D.D.C.

2010).     Such claims would not arise under any identified

provision of the Bankruptcy Code.            Nor are they a matter “arising

in” the bankruptcy case, meaning a matter that would have no

practical existence outside of the bankruptcy case.               See In re

Kirkland, 600 F.3d 310, 317 (4th Cir. 2010).             Finally, because

they are claims of the debtor, they are not property of the

estate such as to have an impact on the administration of the

estate.10    Thus, this court would have no subject matter




      10
        See 1 Collier, supra ¶ 3.01[3][e], at 3-25 (Rel. 151-
9/2019) (“[A] suit brought by a debtor on a cause of action that
was not property of the estate because it arose after bankruptcy
or because it was exempt is not related to the bankruptcy case,
since it would benefit the debtor, and not the estate.”)
(footnotes omitted) (citing, inter alia, In re Turner, 724 F.2d
338 (2d Cir. 1983)). This case is no longer a chapter 13 case,
in which a debtor’s recovery on a non-estate asset might impact
the feasibility of her chapter 13 plan.

                                        14
Case 19-10027-SMT                                                                                     Doc 31    Filed 02/14/20 Entered 02/14/20 09:16:54    Desc Main
                                                                                                               Document Page 15 of 15


jurisdiction over them.11

                                                                                                                          V

                                                      DISMISSAL WITHOUT LEAVE TO AMEND IS APPROPRIATE

                              Wilson’s Amended Complaint is woefully deficient.                                                                            In

opposing the motion to dismiss, Wilson does not suggest that she

could file a further amended complaint that would cure the

defects noted in the motion to dismiss.                                                                                              Moreover, a review of

the docket in the Superior Court demonstrates that she would not

be able to cure the defects.                                                                                            Accordingly, I will dismiss this

adversary proceeding without leave to amend.

                                                                                                                          VI

                                                                                                                     CONCLUSION

                              For all of these reasons, a judgment follows dismissing this

adversary proceeding with prejudice.

                                                                                                                                    [Signed and dated above.]

Copies to: Debtor (by hand-mailing), recipients of e-
notifications of orders.




                              11
        Even if this court had subject matter jurisdiction to
decide a properly-asserted claim that the foreclosure sale was
invalid, this court would abstain from hearing that claim, as it
would be a matter already heard in the Superior Court, the more
appropriate forum for adjudicating the issue of the validity of
the foreclosure sale under District of Columbia law. See Maddox,
374 F. Supp. 3d at 152-53 (declining to revisit a foreclosure
judgment issued and reviewed by the District of Columbia courts).

R:\Common\TeelSM\Judge Temp Docs\Wilson v. Wells Fargo (In re Zenobia Denelle   Wilson) - Dismiss AP_v11.wpd
                                                                                                                          15
